          Case 3:17-cv-02074-VC Document 66 Filed 04/30/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  STEVEN HERNANDEZ,                                 Case No. 17-cv-02074-VC
                 Plaintiff,
                                                    ORDER RE HEARING ON MOTION
          v.                                        FOR PRELIMINARY APPROVAL
  FEDEX GROUND PACKAGE SYSTEM,
  INC.,
                 Defendant.


       At the May 2, 2019, hearing, the parties should be prepared to discuss the following:

           •   What is the status of Anderson v. FedEx Ground Package System, 18-cv-0907?

           •   The Complaint includes claims for both failure to pay minimum wage and failure

               to pay overtime wages. Is the estimated liability exposure for off-the-clock

               security checks intended to encompass both of those claims?

           •   The parties increased the settlement by 19% to account for the additional time

               elapsed between March 13, 2018, and December 5, 2018. Should that increase

               instead account for the time elapsed between March 13, 2018, and the revised

               preliminary approval date?

       Counsel for the plaintiff must serve this order on counsel for the plaintiff in the Anderson

case by fax and email, and must file a proof of service by noon on May 1, 2019.

       IT IS SO ORDERED.

Dated: April 30, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
